DETAILED ACTION
This action is in response to Application No. 16/704,812 originally filed 12/05/2019. The Request for Continued Examination and Amendment presented on 01/06/2022 which provides claims 1, 3 - 4 and 15 currently amended and claims 2 and 18 are cancelled is hereby acknowledged. Currently claims 1, 3 - 17 and 19 - 29 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
1.      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed January 06, 2022 has been entered.
Response to Amendments
2.	This is in response to applicant’s communication filed on 06 January 2022, wherein: claims 1, 3 - 17 and 19 - 29 are currently pending. Claims 1, 3 - 4 and 15 have been amended. Claims 2 and 18 have been cancelled.



Response to Arguments
3.	Applicant’s arguments filed on January 06, 2022 with respect to the rejections of claims 1, 3 - 17 and 19 - 29 have been fully considered but are not persuasive.
On pages 13 - 14 of the Remarks, the Applicant argues that Maruyama and Harris as a whole fail to teach “wherein the first vibrating device is configured to generate a first sound by vibrating the display panel according to first vibration data in a sound mode and provide a haptic feedback by vibrating the bracket according to second vibration data in a haptic mode.” As recited in claim 1.
The Examiner respectfully disagrees with the applicant’s argument: because Maruyama teaches wherein the first vibrating device (figs. 3-4; 20) is configured to generate a first sound by vibrating the display panel (fig. 3; 30) according to first vibration data in a sound mode (par. [0041] In FIG. 4 and FIG. 5A, the above-mentioned four bimorph piezoelectric actuators 20 are disposed between the touch panel 15 and support frame 25 … The bimorph piezoelectric actuators 20 and a vibration transmission mechanism constitute a vibration generation device, in which a vibration due to deflection displacement of the bimorph piezoelectric actuators 20 is transmitted to the touch panel 15 side) and
Maruyama does not explicitly teach provide a haptic feedback by vibrating the bracket according to second vibration data in a haptic mode. 
However, Harris teaches wherein the first vibrating device is configured to generate a first sound by vibrating the display panel according to first vibration data in a sound mode and provide a haptic feedback by vibrating the bracket according to second vibration data in a haptic mode. (par. [0177] …such as the vibration being transmitted 
Applicant argues that Maruyama, Harris and Behles as a whole fail to teach “wherein the first groove is defined by a bottom surface and a side surface extending upward from the bottom surface, the first vibrating device is attached to the bottom surface and adjacent to the side surface, and the first vibrating device is disposed between the bottom surface and the first surface of the display panel.” As recited in claim 4.
The Examiner respectfully disagrees with the applicant’s argument: because Behles teaches wherein the first groove (see annotated fig. 5 below a first groove) is defined by a bottom surface and a side surface extending upward from the bottom surface, (see annotated fig. 5) the first vibrating device (fig. 5; 72) is attached to the bottom surface and adjacent to the side surface, (figs. 5 & 7 and pars. [0048] - [0049]) and the first vibrating device (fig. 5; 72) is disposed between the bottom surface and the first surface (see annotated fig. 5 below) of the display panel. (fig. 5; 74)
Applicant further argues that Maruyama, Harris and Nishimura as a whole fail to teach “wherein the first vibrating device is configured to output a first sound by vibrating the display panel according to first vibration data in a sound mode and provide a haptic feedback by vibrating the bracket according to second vibration data in a haptic mode, and the second vibrating device is configured to output a second sound by vibrating the display panel according to third vibration data in the sound mode;” As recited in claim 15.
 Maruyama teaches wherein the first vibrating device (fig. 4; 20) is configured to output a first sound by vibrating the display panel (fig. 3; 30) according to first vibration data in a sound mode (par. [0041] In FIG. 4 and FIG. 5A, the above-mentioned four bimorph piezoelectric actuators 20 are disposed between the touch panel 15 and support frame 25 … bimorph piezoelectric actuators 20 are disposed in the space between the touch panel 15 and support frame 25. The bimorph piezoelectric actuators 20 and a vibration transmission mechanism constitute a vibration generation device, in which a vibration due to deflection displacement of the bimorph piezoelectric actuators 20 is transmitted to the touch panel 15 side) and the second vibrating device (fig. 3; 20 right side)
Maruyama does not explicitly teach provide a haptic feedback by vibrating the bracket according to second vibration data in a haptic mode, and the second vibrating device is configured to output a second sound by vibrating the display panel according to third vibration data in the sound mode; and 
However, Harris teaches provide a haptic feedback by vibrating the bracket according to second vibration data in a haptic mode, and the second vibrating device is configured to output a second sound by vibrating the display panel according to third vibration data in the sound mode; (par. [0177] …such as the vibration being transmitted through to the device housing. This can cause the device to vibrate audibly when placed on a surface and pars. [0182] – [0183])  


Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.    Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. “US 2007/0080951” in view of Harris et al. “US 2015/0138157”. 
Re-claim 1, Maruyama teaches a display device, (fig. 3; 10) comprising: 
a display panel; (fig. 3; 30) 
a bracket (fig. 3; 25 a support frame) disposed on a first surface of the display panel (fig. 3; 30); and 
a first vibrating device (figs. 3-4; 20) having a first surface and a second surface, (see annotated fig. 4 below)
wherein the first surface of the first vibrating device (fig. 4; 20) is attached to the first surface of the display panel, (fig. 3; 30) and the second surface of the first vibrating 
wherein the first vibrating device (fig. 4; 20) is configured to generate a first sound by vibrating the display panel (fig. 3; 30) according to first vibration data in a sound mode (par. [0041] …The bimorph piezoelectric actuators 20 and a vibration transmission mechanism constitute a vibration generation device, in which a vibration due to deflection displacement of the bimorph piezoelectric actuators 20 is transmitted to the touch panel 15 side) and 
Maruyama does not explicitly teach provide a haptic feedback by vibrating the bracket according to second vibration data in a haptic mode.
However, Harris teaches wherein the first vibrating device is configured to generate a first sound by vibrating the display panel according to first vibration data in a sound mode and provide a haptic feedback by vibrating the bracket according to second vibration data in a haptic mode. (par. [0177] …such as the vibration being transmitted through to the device housing. This can cause the device to vibrate audibly when placed on a surface and pars. [0182] – [0183]) and
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Maruyama with the teachings of Harris to provide a vibratory panel could be used to provide haptic feedback and/or for touch sensing and 

    PNG
    media_image1.png
    322
    609
    media_image1.png
    Greyscale

Re-claim 3, Maruyama in view of Harris teaches all the limitations of claim 1, Maruyama teaches a first adhesive (fig. 5A; 50, 51 above 20B) disposed between the display panel (fig. 3; 30) and the first vibrating device (fig. 5A; 20) and attaching the first surface of the first vibrating device (fig. 5A; 20) to the first surface of the display panel; (fig. 3; 30) and 
a second adhesive (fig. 5A; 50, 51 below the 20B) disposed between the bracket (fig. 5A; 25) and the first vibrating device (fig. 5A; 20) and attaching the second surface of the first vibrating device to the first surface of the bracket (fig. 5A; 25). (par. [0044] ….As shown in FIG. 5A, each of the first to third support portions 41 to 43 is constituted by a knife edge like projection 50 and soft adhesive 51….More specifically, the projection 50 of the first support portion 41 supports the piezoelectric actuator 20 from the support frame 25 side in a manner to allow the piezoelectric actuator 20 to pivotally 
7.    Claims 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. “US 2007/0080951” in view of Harris et al. “US 2015/0138157” and further in view of Behles “US 2015/0350775”. 
Re-claim 4, Maruyama teaches a display device, (fig. 3; 10) comprising: 
a display panel; (fig. 3; 30)
a bracket (fig. 3; 25 a support frame) disposed on a first surface of the display panel; (fig. 3; 30) and 
a first vibrating device (figs. 3-4; 20) disposed between the first surface of the display panel (fig. 3; 30) and a first surface of the bracket (fig. 3; 25) which faces the first surface of the display panel (fig. 3; 30), (see annotated fig. 4 above) 
Maruyama does not explicitly teach wherein the first vibrating device is configured to output a first sound and provide a haptic feedback by vibrating the display panel and the bracket,
However, Harris teaches wherein the first vibrating device (figs. 3-4; 20) is configured to output a first sound and provide a haptic feedback by vibrating the display panel and the bracket, (pars. [0182] - [0183]) 
 vibratory panel could be used to provide haptic feedback and/or for touch sensing and the vibratory panel device could also be designed to sense or generate audio signals and thus function as a speaker or microphone. (Harris, par. [0182])
Maruyama teaches the bracket (fig. 5A; 25) and the vibrating device (figs. 3-4; 20) but Maruyama in view of Harris does not explicitly teach wherein the bracket comprises a first groove disposed in the first surface of the bracket and overlapping the first vibrating device, 
wherein the first groove is defined by a bottom surface and a side surface extending upward from the bottom surface, the first vibrating device is attached to the bottom surface and adjacent to the side surface, the first vibrating device is disposed between the bottom surface and the first surface of the display panel. 
However, Behles teaches wherein the bracket (fig. 5; 12, 42 and 44) comprises a first groove (see annotated fig. 5 below a first groove) disposed in the first surface of the bracket (fig. 5; 12, 42 and 44) and overlapping the first vibrating device, (fig. 5; 72)
wherein the first groove (see annotated fig. 5 below a first groove) is defined by a bottom surface and a side surface extending upward from the bottom surface, (see annotated fig. 5) the first vibrating device (fig. 5; 72) is attached to the bottom surface and adjacent to the side surface, (figs. 5 & 7 and pars. [0048] - [0049]) the first vibrating 
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Maruyama and Harris with the teachings of Behles to provide a use of glue or adhesive with a Bi-morph piezo ceramic as the vibrating element and the bi-morph piezo may be attached onto the front glass window and will try to bend or vibrate the front glass. (Behles, par. [0045])

    PNG
    media_image2.png
    272
    729
    media_image2.png
    Greyscale

Re-claim 5, Maruyama and Harris in view of Behles teaches all the limitations of claim 4, Behles teaches wherein a first surface (see annotated fig. 5 above) of the first vibrating device (figs. 5 & 7; 72) is attached to the first surface of the display panel (fig. 5; 74), (see fig. 5 above) and
a second surface (see annotated fig. 5 above) of the first vibrating device (fig. 5; 72) is attached to the bottom surface of the first groove (see annotated fig. 5 above). (fig. 5 and pars. [0048] - [0049])  
Re-claim 6, Maruyama and Harris in view of Behles teaches all the limitations of claim 5, Maruyama teaches a first adhesive (fig. 5A; 50, 51 above 20B) disposed 
a second adhesive (fig. 5A; 50,51below the 20B) disposed between the bottom surface of the first groove and the first vibrating device (fig. 5A; 20) and attaching the first vibrating device to the bottom surface of the first groove. (see annotated fig. 4 above the first groove)
8.    Claims 7 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. “US 2007/0080951” in view of Harris et al. “US 2015/0138157” and further in view of Lee et al. “US 2017/0280216”. 
Re-claim 7, Maruyama in view of Harris teaches all the limitations of claim 1, but do not teach wherein the bracket comprises a first hole overlapping the first vibrating device.
However, Lee teaches wherein the bracket (fig. 5B; cover bottom 300) comprises a first hole (fig. 5A; support hole 310) overlapping the first vibrating device. (fig. 5A; 200)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Lee so as to a sound generating actuator is fixed to be inserted into the support hole formed in the cover bottom, the distance between the display panel and the cover bottom can be reduced, so that the thickness of the display device can be reduced. (par. [0106]) 
Re-claim 8, Maruyama and Harris in view of Lee teaches all the limitations of claim 7, Maruyama teaches a support member (fig. 4; 41) disposed on the second surface of the first vibrating device (figs. 3-4; 20) and supporting the first vibrating device. (par. [0042]; A first support portion 41 is provided between one end portion 20A of the piezoelectric actuator 20 and support frame 25.)
Re-claim 9, Maruyama and Harris in view of Lee teaches all the limitations of claim 8, Lee teaches wherein the support member (fig. 5A; 210) overlaps the first hole (fig. 5A; support hole 310). (fig. 5)
Re-claim 10, Maruyama and Harris in view of Lee teaches all the limitations of claim 8, Lee teaches a fastener (fig. 5A; 320) attaching the support member (fig. 5A; 210) to a second surface of the bracket, (fig. 5A; 300) which is opposite the first surface of the bracket. (par. [0107])
Re-claim 11, Maruyama and Harris in view of Lee teaches all the limitations of claim 8, Lee teaches wherein at least a portion of the support member (fig. 5A; 210) is disposed opposite to at least one side surface of the first vibrating device (fig. 5A; 200). (see fig. 5A)
Re-claim 12, Maruyama and Harris in view of Lee teaches all the limitations of claim 11, Lee teaches a fastener (fig. 5A; 320) attaching the support member (fig. 5A; 210) to a sidewall of the first hole (fig. 5A; support hole 310) of the bracket. (fig. 5A; cover bottom 300)
Re-claim 13, Maruyama and Harris in view of Lee teaches all the limitations of claim 8, Maruyama teaches wherein the support member (fig. 4; 41) is disposed on the first surface of the bracket. (fig. 3; 25)
Re-claim 14, Maruyama and Harris in view of Lee teaches all the limitations of claim 13, Lee teaches a fastener (fig. 5A; 320) attaching the support member (fig. 5A; 210) to the first surface of the bracket. (fig. 5A; cover bottom 300)
9.    Claims 15 - 17 and 19 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. “US 2007/0080951” in view of Harris et al. “US 2015/0138157” and further in view of Nishimura “US 2006/0181522”. 
Re-claim 15, Maruyama teaches a display device, (fig. 3; 10) comprising: 
a display panel; (fig. 3; 30) 
a bracket (fig. 3; 25 a support frame) disposed on a first surface of the display panel; (fig. 3; 30) 
a first vibrating device (figs. 3-4; 20) disposed between the first surface of the display panel (fig. 3; 30) and a first surface of the bracket (fig. 3; 25) which faces the first surface of the display panel (fig. 3; 30); and 
a second vibrating device (fig. 3; 20 right side) disposed on the first surface of the display panel, (fig. 3; 30) and

a gap (see annotated fig. 4 above) disposed between the second vibrating device (fig. 3; 20and fig 4 20B right side) and the bracket (figs. 3 & 4; 25). (figs. 4-5)
Maruyama does not explicitly teach provide a haptic feedback by vibrating the bracket according to second vibration data in a haptic mode, and the second vibrating device is configured to output a second sound by vibrating the display panel according to third vibration data in the sound mode;
However, Harris teaches wherein the first vibrating device is configured to output a first sound by vibrating the display panel according to first vibration data in a sound mode and provide a haptic feedback by vibrating the bracket according to second vibration data in a haptic mode, and the second vibrating device is configured to output a second sound by vibrating the display panel according to third vibration data in the sound mode; (par. [0177] …such as the vibration being transmitted through to the device housing. This can cause the device to vibrate audibly when placed on a surface and pars. [0182] – [0183]) and
 vibratory panel could be used to provide haptic feedback and/or for touch sensing and the vibratory panel device could also be designed to sense or generate audio signals and thus function as a speaker or microphone. (Harris, par. [0182])
Maruyama teaches the second vibrating device but Maruyama in view of Harris does not explicitly teach wherein the second vibrating device is not attached to the bracket.
However, Nishimura teaches wherein the second vibrating device (fig. 10; 102 and fig. 12; 12) is not attached to the bracket (fig. 10; 106 rear cover and fig. 12; 14 fixing frame). (see figs. 10 - 12) 
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Maruyama and Harris with the teachings of Nishimura to provide a vibrating function to the touch panel. (par. 0051])
Re-claim 16, Maruyama and Harris in view of Nishimura teaches all the limitations of claim 15, Maruyama teaches wherein a first surface of the first vibrating device (figs. 3-4; 20) is attached to the first surface of the display panel, (fig. 3; 20) and a second surface of the first vibrating device (figs. 3-4; 20) is attached to the first surface of the bracket. (figs. 3 & 4; 25)
Re-claim 17, Maruyama and Harris in view of Nishimura teaches all the limitations of claim 16, Maruyama teaches a first adhesive (fig. 5A; 50,51 above 20B) 
a second adhesive (fig. 5A; 50,51 below the 20B) disposed between the bracket (fig. 5A; 25) and the first vibrating device (fig. 5A; 20) and attaching the first vibrating device to the bracket (fig. 5A; 25). (par. [0044] ….As shown in FIG. 5A, each of the first to third support portions 41 to 43 is constituted by a knife edge like projection 50 and soft adhesive 51….More specifically, the projection 50 of the first support portion 41 supports the piezoelectric actuator 20 from the support frame 25 side in a manner to allow the piezoelectric actuator 20 to pivotally move in R-direction….The projection 50 of the third support portion 43 supports the piezoelectric actuator 20 from the touch panel 15 side in a manner to allow the piezoelectric actuator 20 to pivotally move in R-direction.)
Re-claim 19, Maruyama and Harris in view of Nishimura teaches all the limitations of claim 15, Maruyama teaches an adhesive (fig. 5A; 51) disposed between the display panel (fig. 3; 30) and the second vibrating device. (fig. 5A; 20)
Re-claim 20, Maruyama and Harris in view of Nishimura teaches all the limitations of claim 15, Maruyama teaches wherein the bracket (fig. 4; 25 & 35) comprises a first groove (see annotated fig. 4 above) disposed in the first surface of the bracket and overlapping the first vibrating device, (fig. 4; 20) and a second groove (see annotated fig. 4 above) overlapping the second vibrating device. (fig. 4; 20 right side) 
Re-claim 21, Maruyama and Harris in view of Nishimura teaches all the limitations of claim 20, Maruyama teaches wherein the gap (see annotated fig. 4 above) is disposed between a second surface of the second vibrating device (fig. 4; 20 right side) and a bottom surface of the second groove, (see annotated fig. 4 above)
wherein a first surface of the first vibrating device (fig. 4; 20) is attached to the first surface of the display panel (fig. 3; 30) and a second surface of the first vibrating device is attached to a bottom surface of the first groove, (see annotated fig. 4 above) and a first surface of the second vibrating device (fig. 4; 20 right side) is attached to the first surface of the display panel (fig. 3; 30). (par. [0044]) 
Re-claim 22, Maruyama and Harris in view of Nishimura teaches all the limitations of claim 15, Maruyama teaches wherein the bracket (fig. 4; 25 & 35) comprises a first groove (see annotated fig. 4 above) disposed in the first surface of the bracket (fig. 4; 25 & 35) and overlapping the first vibrating device, (fig. 4; 20) and a second hole (open area see annotated fig. 4 above) overlapping the second vibrating device. (fig. 4; 20 right side) 
Re-claim 23, Maruyama and Harris in view of Nishimura teaches all the limitations of claim 22, Maruyama teaches which is opposite the first surface of the bracket, (fig. 4; 25 & 35) wherein the second hole overlaps the battery. (par. [0089]) Maruyama and Harris in view of Nishimura does not explicitly teach a battery disposed on a second surface of the bracket,
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Re-claim 24, Maruyama and Harris in view of Nishimura teaches all the limitations of claim 15, Maruyama teaches wherein the bracket (fig. 4; 25 & 35) comprises a first hole (open area see annotated fig. 4 above) in which the first vibrating device (fig. 4; 20) is disposed, and a second hole (open area see annotated fig. 4 above) in which the second vibrating device (fig. 4; 20 right side) is disposed. (see annotated fig. 4 above)
Re-claim 25, Maruyama and Harris in view of Nishimura teaches all the limitations of claim 24, Maruyama teaches a support member (fig. 4; 41) disposed on a surface of the first vibrating device (fig. 4; 20) and supporting the first vibrating device (fig. 4; 20). (par. [0042]; A first support portion 41 is provided between one end portion 20A of the piezoelectric actuator 20 and support frame 25.)
Re-claim 26, Maruyama and Harris in view of Nishimura teaches all the limitations of claim 25, Maruyama teaches wherein the support member (fig. 4; 41) overlaps the first hole (open area). (see annotated fig. 4 above)
10.	Claims 27 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. “US 2007/0080951” and Harris et al. “US 2015/0138157” in view of Nishimura “US 2006/0181522” and in view of Onishi et al. “US 2009/0096326”.          
Re-claim 27, Maruyama and Harris in view of Nishimura teaches all the limitations of claim 15, Maruyama teaches the first vibrating device (figs. 3 & 4; 20) and the second vibrating device (figs. 3& 4; 20 right side) but Maruyama and Harris in view of Nishimura does not explicitly teach wherein the first vibrating device is a linear resonant actuator (LRA) which vibrates the display panel and the bracket by generating a magnetic force using a voice coil according to a first applied voltage, and the second vibrating device is a piezoelectric element which vibrates the display panel using a piezoelectric material that contracts or expands according to a second applied voltage. 
However, Onishi teaches wherein the first vibrating device is a linear resonant actuator (LRA) which vibrates the display panel and the bracket by generating a magnetic force using a voice coil (fig. 25; 193) according to a first applied voltage, (fig. 2 and pars. [0087] and [0221]) and the second vibrating device is a piezoelectric element which vibrates the display panel using a piezoelectric material that contracts or expands according to a second applied voltage. (fig. 31 and pars. [0006], [0117] and [0120])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Onishi so a piezoelectric actuator capable of providing high sound pressure and excellent frequency characteristics when it is used as an acoustic element and advantageous for a reduction in size. (Abstract)
Re-claim 28, Maruyama, Harris and Nishimura in view of Onishi teaches all the limitations of claim 27, Onishi teaches wherein the first vibrating device comprises: a voice coil having a first end to which a first driving voltage is applied and a second end to which a second driving voltage is applied; (par. [0117])
a magnet (fig. 25; 191) having a first surface in which a voice coil groove for accommodating the voice coil is disposed; (par. [0221])
an elastic body disposed on a second surface of the magnet which is opposite the first surface of the magnet; and a chassis disposed on the elastic body. (par. [0129])
Re-claim 29, Maruyama, Harris and Nishimura in view of Onishi teaches all the limitations of claim 27, Onishi teaches wherein the second vibrating device comprises: 
a first electrode (fig. 1; 11) to which a first driving voltage is applied; a second electrode (fig. 1; 13) to which a second driving voltage is applied; (par. [0117]) and 
a vibration layer disposed between the first electrode and the second electrode and having a piezoelectric material which contracts or expands according to the first driving voltage applied to the first electrode and the second driving voltage applied to the second electrode. (pars. [0017], [0080] and [0120])
Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        3/22/2022